Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 9-10 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “a first support plate disposed above an inner face of said first chassis member to support said display on said first chassis member; a second support plate disposed above the inner face of said second chassis member to support said display on said second chassis member; and a first locking member including a first fixing portion fixed to a rear face of said first support plate with an adhesive, and a first locking piece projecting from one end face of said first support plate, wherein said first locking piece being come in contact with and separate from a rear face of said second support plate when said first and second chassis members are opened and closed, wherein one of said first support plate and said first locking member includes: a first contact face with which a part of the other comes in contact, wherein said first contact face includes: an edge parallel portion in said first fixing portion, said edge parallel portion extending in a direction along said one end face of said first support plate: an edge orthogonal portion extending in a direction orthogonal to said direction along said one end face of said first support plate; and a first adhesive face to which a part of the other is fixed with said adhesive, wherein said first adhesive face is recessed from said first contact face by a thickness of said adhesive.”

KEE et al US Pub No. 2014/0355195 A1, SEO et al US Pub No. 2015/0055287 A1, as well as, KIM et al US Patent No. 9348450 B1 are all cited as teaching some elements of the claimed invention including the first chassis and the second chassis rotatably coupled for a portable information . However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841